

Exhibit 10.62


September 23, 2019            

Molly Langenstein
President, Apparel Group


Dear Molly:

It gives me great pleasure to present you with these compensation adjustments. I
shared with you that a salary review for leading the combined Apparel brands
would happen quickly and based on that review, we have adjusted your base
salary. In addition, you are also being offered a one-time, special Performance
Share Grant. Your contribution and commitment to our organization will allow us
to continue to drive sales growth and enhance our customer experience, for the
benefit of our stakeholders.


Your base salary will increase to $900,000 annually, effective October 1, 2019.


In addition, you are receiving a one-time, special Performance Share Grant of
100,000 Performance Share Units (“PSUs”) at target. The PSUs have a performance
period that begins October 1, 2019 and ends at the end of the fourth quarter of
fiscal 2021 (28 months). There are two performance requirements. One is the
minimum performance requirement of any four quarters of total company positive
comp sales (over 0%). If the MPR is achieved in the performance period, then a
requirement is the threshold stock price above $5.00 with escalating value as
the stock moves upward. This is designed to allow you to increase your personal
earnings aligned to the stock. Once the MPR is met, the number of PSUs earned is
based on the table below.
Performance Level
Highest Stock Price Achieved
Percent of Target PSU Vesting
Earnings Potential
Outstanding
$10.00 or higher
150%
$1,500,000+
Target
$7.50
100%
$750,000
Threshold
$5.00
50%
$250,000
Below Threshold
< $5.00
0%
$0



Additional details on the Grant of PSUs will be contained in an award agreement
(the “PSU Agreement”), which you will receive on or about October 1, 2019. This
compensation adjustment and Performance Share Grant is contingent upon you
signing the PSU Agreement. Please note that the PSU Agreement contains a
one-year non-competition obligation and a two year non-solicit obligation, which
is generally consistent with your existing non-competition and non-solicitation
obligation contained in your prior equity grant agreement.
I am so pleased to offer you this compensation adjustment. Congratulations!
Regards,
/s/ Bonnie R. Brooks
Bonnie R. Brooks
CEO and President


Acknowledgement of Offer:


/s/ Molly Langenstein                        9/30/19
Molly Langenstein                        Date







